DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection under section 103 is maintained, below:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18, 24-29 remain rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admission in the Background section of the Specification (Applicant’s Admission or: 
D1    GAKSEL SENER ET AL: "Melatonin ameliorates ionizing radiation-induced oxidative organ damage in rats.", LIFE SCIENCES,vol. 74, no. 5, 1 December 2003 (2003-12-01), pages 563-572, XP055113524,ISSN: 0024-3205; or
D2    DATABASE BIOSIS [Online] BIOSCIENCES INFORMATION SERVICE, PHILADELPHIA, PA, US; March 2007 (2007-03), SERIN MELTEM ET AL: "The histopathological evaluation of the effectiveness of melatonin as a protectant against acute lung injury induced by radiation therapy in a rat model", XP002755084,  Database 
D3    Zhen-Hua Wu: "Study on Protective Effect of Melatonin against Radiation Damages of Lung in Mice Induced by Heavy Ion Beams-《Space Medicine & Medical Engineering》20102 ;", 1 April 2010 (2010-04-01), page 95, XP055255029, Retrieved from the Internet: URL:http://en.cnki.com.cn/Article_en/CJFDTOTAL-HYXB201002003.htm [retrieved on 2016-03-03]; or 
D4    DATABASE BIOSIS [Online] BIOSCIENCES INFORMATION SERVICE, PHILADELPHIA, PA, US; February 2013 (2013-02), JANG SEONG SOON ET AL: "Melatonin reduces X-ray radiation-induced lung injury in mice by modulating oxidative stress and cytokine expression", XP002755085, Database accession no. PREV201300219958 ; INTERNATIONAL JOURNAL OF RADIATION BIOLOGY, vol. 89, no. 2, February 2013 (2013-02), pages 97-105, XP009188856, DOI: 10.3109/09553002.2013.734943
D5    DATABASE BIOSIS [Online] BIOSCIENCES INFORMATION SERVICE, PHILADELPHIA, PA, US; September 2005 (2005-09), GENOVESE TIZIANA ET AL: "Melatonin limits lung injury in bleomycin treated mice", XP002755086, Database accession no. PREV200510282091 ; JOURNAL OF PINEAL RESEARCH, vol. 39, no. 2, September 2005 (2005-09), pages 105-112, ISSN: 0742-3098; or
D6    ESER OZ ET AL: "Effects of melatonin in reducing the toxic effects of doxorubicin", MOLECULAR AND CELLULAR BIOCHEMISTRY, KLUWER ACADEMIC 
D7    UCAR ET AL: "Melatonin alleviates lung damage induced by the chemical warfare agent nitrogen mustard", TOXICOLOGY LETTERS, ELSEVIER BIOMEDICAL PRESS, AMSTERDAM, NL, vol. 173, no. 2, 5 September 2007 (2007-09-05), pages 124-131, XP022230980, ISSN: 0378-4274, DOI: 10.1016/J.TOXLET.2007.07.005; or
D8    Alexanderv Siprov ET AL, Russian Open Medical Journal, 1 January 2013 (2013-01-01), pages 2304-3415906, XP055255041, Retrieved from the Internet: URL:http://www.romj.org/files/pdf/romj-2013-0304.pdf [retrieved on 2016-03-03]; or
D9    M. V. VASIN ET AL: "Therapeutic Effect of Long-Term Melatonin Treatment on the Course and Fatal Outcome of Modeled Acute Radiation Sickness", BULLETIN OF EXPERIMENTAL BIOLOGY AND MEDICINE, vol. 156, no. 6, 1 April 2014 (2014-04-01), pages 776-777, XP055255045, ISSN: 0007-4888, DOI: 10.1007/s 10517-014-2447-7 D10; 
in view of: 
Priprem et al., Open Access Scientific Reports, Volume 1, Issue 4, 2012;
D 11   US 2013/210758 A1 (KELLER RAYMOND M [US]) 15 August 2013 (2013-08-15); or
Schaffazick et al., J. Braz. Chem. Soc., Vol. 17, No. 3, 562-569, 2006 (Schaffazick);
 Or U.S. Publication No. 20160045434 based on an application by Caponetti et al. (Caponetti).


See Applicant’s Admission at pages 4-6 of the Specification:

    PNG
    media_image1.png
    398
    609
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    397
    591
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    255
    602
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    498
    609
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    121
    599
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    104
    604
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    104
    581
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    253
    597
    media_image8.png
    Greyscale

Moreover, Documents D1 to D4 relate to the use of melatonin in animal models (mice or rats) to ameliorate radiation-induced oxidative organ damage, including the lung. In these documents it is found that melatonin protects the lung from radiation damage and thus may be used as a supplement in cancer patients with adjuvant therapy (D1).
Documents D5 to D7 disclose the use of melatonin to limit lung injury induced by bleomycin, doxorubicin and nitrogen mustard respectively. In this documents melatonin is found to reduce the toxic effects of the chemicals to the lung of the animals treated.
Document D8 describes that melatonin does not reduce the efficiency of radiation therapy.
Document D9 discloses that long-term administration of melatonin improves survival of mice exposed to irradiation.



    PNG
    media_image9.png
    136
    569
    media_image9.png
    Greyscale

The reference teaches that the intranasal route advantageously avoids first pass metabolism (“nasal instillation could systemically deliver more controlled doses of melatonin by bypassing its extensive and highly variable first pass metabolism.”).
D 11 specifically discloses that the delivery system allows the active components to be inhaled directly into a person's lung.  
In this way, those of ordinary skill could have applied a composition comprising melatonin via the airway in a predictable fashion for the purposes of treating lung damage due to irradiation or cytotoxic drugs.  Specifically, the primary references and Applicant’s Admission teach that that melatonin, its metabolites and derivatives, reduce toxic and deleterious effects of radiation and/or cytotoxic drugs to the lung tissue.  The secondary references are added for the proposition that administration via the airway is applicable to this method of treating.  Specifically, the secondary 




    PNG
    media_image10.png
    330
    666
    media_image10.png
    Greyscale

First Applicant admits that the secondary references teach the instant powdered form (“…aspects of the secondary references cited by the Examiner describe a powdered form of melatonin…”).
Second, Applicant requires that the expectation of success be absolute.  However, the expectation of success need only be reasonable, see however, obviousness does not require absolute predictability, only a reasonable expectation of success, i.e., a reasonable expectation of obtaining similar properties. See, e.g.,In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681.   As outlined above, the references indeed provide a reasonable expectation that the recited powder can reasonably treat lung damage due to chest irradiation:
Specifically, Jang, for example, teaches that melatonin reduces radiation-induced lung injury in the early pneumonic phase via a significant reduction in oxidative stress and the production of cytokines, such as TGF-β1 and TNF-α, levels of which are 
D11 specifically discloses that the delivery system allows the active components to be inhaled directly into a person's lung.  
Caponetti teaches inhalation compositions comprising anti-oxidants, such as melatonin.
In this manner, the requisite expectation of success is demonstrated.
Applicant argues that the 103 rejection is an improper reconstruction based on Applicant’s disclosure:

    PNG
    media_image11.png
    274
    656
    media_image11.png
    Greyscale

However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In reMcLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004).  Here: 
1.) the references demonstrate the efficacy of melatonin in the treatment of lung damage due to chest irradiation;
2.) the references teach that the recited micronized powder for inhalation was a viable option for melatonin delivery; and
3.) one of ordinary skill in the art could have substituted the micronized powder for inhalation for other routes of administration in the primary references and the results of the substitution would have been predictable.  
All of these finding are in the references, not exclusively in Applicant’s disclosure.  Furthermore, as stated above, the secondary references teach that the particular known technique of melatonin inhalation was recognized as part of the ordinary capabilities of one skilled in the art.  Therefore, those of ordinary skill would have recognized that applying the known technique to those conditions that are treated with melatonin, such as lung damage, would have yielded predictable results.  In this relation, an "obvious to try" rationale may support a conclusion that a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. " [A] person of ordinary § 103." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007), see MPEP 2145.
Accordingly, since the references provide those of ordinary skill with a reason to pursue treatment of lung damage due to irradiation with melatonin in a micronized powder with a reasonable expectation of success, the rejection is maintained.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642